Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 January 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 2
My best loved Friend
St Petersburg January 6 1815

Your last letter afforded me inexpressible pleasure as far as regards self we both likely to be pleased with our Children but to me it would be more agreeable to learn they both resemble you as I have had too many convincing proofs that I even with all the means in my power am not fitted to be or make others happy thank God they bid fair to do you honor and though we have had but little share in the education or principles they have recieved we shall not feel the less proud of their success in life should they attain eminence in any line
Mon Ami I know not what ails me to day but these holidays do not suit me at al I feel so isolated among all the gay folks. & it makes me feel our separation more keenly than ever—being in one of my gloomy moods I believe the best way is to make my letter as short as possible and neither to trouble you or Catherine with my dolefuls.—
It is here confidently said that the prelimenaries of Peace are signed and the dates from London are to the 14th Decbr large Bets are depending and immense speculations have been made on Russian Goods which are however at a great price owing to there having been no Snow this winter and the road being so bad that goods could not be brought to Petersburg—The exchange keeps falling though many efforts have been made to keep it up.—
In one of your letters you ask me if I continue my Lessons of drawing I have left them off entirely but have taken to Music which both amuses and occupies me more—thus you see there is no end to my follies—
Your Col. appears sent to you as an additional plague and the news which is continually arriving from England is to me a peu près the same thing as it induces people to ask me a great many questions which are not by any means agreeable—
Give my love to Kitty and tell her I will write by Mr Hazard who will leave this place in a few days should you will probably hear from him how H—— stands here with all the Americans he wrote to a Gentleman in England that he meant to leave this place as soon as his Successor Mr Adams arrived It is confidently said that he is concerned with  Englishman in building a Steam Boat,  plan and that it will be ready for the Spring  told a Gentleman that F. had lost his right to the Patent because he had not sent a person here immediately if you do not arrive soon some serious remonstrances will be made to the Government about him and such documents are ready against him and given upon oath as to render his chance very small I have always taken his part and I have declined positively seeing any thing which can tend to prove any thing against him it is not one but all tho a——s in a body and the English are as violent as they are the Counsul at the head.
Charles is well adieu love me as I love you ever yours
L C A—